UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013 ☐ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-51837 OPTIONABLE, INC. (Exact name of registrant as Specified in its charter) Delaware 52-2219407 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 635 Beach 19th Street, Far Rockaway, NY 11691 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number Including Area Code: (516) 807-1981 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock: $0.0001 Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes
